UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 TWO RIVER BANCORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. TWO RIVER BANCORP 766 Shrewsbury Avenue Tinton Falls, NJ 07724 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 21, 2014 Dear Two River Bancorp Shareholders: The Annual Meeting of Shareholders of Two River Bancorp (the “Company”) will be held at the Hilton Woodbridge, located at 120 Wood Avenue South, Iselin, New Jersey, on Wednesday, May 21, 2014, at 10:00 a.m., for the following purposes: 1. To elect three (3) Class II directors; 2. To approve the compensation of the Company’s named executive officers on an advisory basis; 3. To ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the 2014 fiscal year; and 4. To act upon such other business as may properly come before the Annual Meeting. Shareholders of record at the close of business on March 28, 2014 are entitled to notice of and to vote at the Annual Meeting. Whether or not you contemplate attending the Annual Meeting, we suggest that you promptly execute the enclosed proxy and return it to the Company. Brokers holding shares beneficially owned by their clients do not have the ability to cast votes with respect to the election of directors or the compensation of the Company’s named executive officers unless they have received instructions from the beneficial owner of the shares. If your shares are held by a broker, it is important that you provide instructions to your broker so your vote is counted in the election of directors and in connection with the vote on the compensation of the Company’s named executive officers. Important notice regarding the availability of proxy materials for the 2014 Annual Meeting of Shareholders: The Proxy Statement for the 2014 Annual Meeting of Shareholders and 2013 Annual Report to Shareholders are available at http://www.cfpproxy.com/5995 . By order of the Board of Directors, William D. Moss President and Chief Executive Officer April 11, 2014 YOUR VOTE IS IMPORTANT. TO ASSURE YOUR REPRESENTATION AT THE ANNUAL MEETING, PLEASE VOTE YOUR PROXY, WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING. TWO RIVER BANCORP 766 Shrewsbury Avenue Tinton Falls, NJ 07724 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 21, 2014 PROXY STATEMENT This proxy statement is being furnished to the shareholders of the Company in connection with the solicitation of proxies by its Board of Directors for use at the Annual Meeting of Shareholders to be held on Wednesday, May 21, 2014, at 10:00 a.m., at the Hilton Woodbridge, located at 120 Wood Avenue South, Iselin, New Jersey, and at any postponement or adjournment thereof. This Proxy Statement, Notice of Annual Meeting and accompanying proxy card are first being mailed to shareholders on or about April 11, 2014. In this Proxy Statement, Two River Bancorp is referred to as the “Company,” and Two River Community Bank, the sole banking subsidiary of the Company, is referred to as the “Bank.” GENERAL The holders of record of shares of common stock of the Company at the close of business on the record date, which is March 28, 2014, are entitled to vote such shares at the Annual Meeting. On March 28, 2014, there were 7,935,459 shares of common stock outstanding entitled to vote at the Annual Meeting. In accordance with New Jersey law, a list of shareholders entitled to vote at the meeting will be available at the Annual Meeting. The presence in person or by proxy of the holders of a majority of the shares outstanding on the record date is necessary to constitute a quorum for the transaction of business at the Annual Meeting. Each shareholder is entitled to one vote, in person or by proxy, for each share of common stock held as of the record date on each matter to be voted on at the Annual Meeting. Abstentions and broker non-votes are included in determining the number of shares present or represented at the Annual Meeting for purposes of determining whether a quorum exists. Broker non-votes occur when a broker returns a proxy but does not have discretionary authority to vote on a particular proposal or voting instructions from the beneficial owner. Certain proposals, such as the ratification of the appointment of auditors, are considered “routine” matters and brokers generally may vote on behalf of beneficial owners who have not furnished voting instructions. For “non-routine” proposals, such as the election of directors and an advisory vote to approve the compensation of executives, brokers may not vote on the proposals unless they have received voting instructions from the beneficial owner. Directors will be elected by a plurality of the votes cast at the Annual Meeting. Therefore an abstention or a broker non-vote will have no effect on the outcome of the vote on election of directors at the meeting. All of the other proposals will be approved or ratified if a majority of the votes cast are FOR the proposal. Thus, abstentions and broker non-votes will have no impact on the approval of these proposals. Shares of common stock represented by proxies received in time for the Annual Meeting will be voted as specified in the proxy. Unless contrary instructions are given, the proxy will be voted “
